UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Amendment No.1 to Form 10-Q (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-51185 Signet International Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1732674 (State of incorporation) (IRS Employer ID Number) 205 Worth Avenue, Suite 316, Palm Beach, Florida 33480 (Address of principal executive offices) (561) 832-2000 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESx NOo State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:August 15, 2011: 6,607,802 EXPLANATORY NOTE The sole purpose of this Form 10-Q/A is to furnish the interactive data files from our Form 10-Q formatted in Extensible Business Reporting Language (XBRL) Users of this data are advised that no other changes have been made to the Form 10-Q other than those described above. This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Signet International Holdings, Inc. Form 10-Q for the Quarter ended June 30, 2011 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis or Plan of Operation 18 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 - Controls and Procedures 22 Part II - Other Information Item 1 - Legal Proceedings 22 Item 2 - Recent Sales of Unregistered Securities and Use of Proceeds 23 Item 3 - Defaults Upon Senior Securities 23 Item 4 - (Removed and Reserved) 23 Item 5 - Other Information 23 Item 6 - Exhibits 23 Signatures 24 2 Item 1 Part 1 - Financial Statements Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Consolidated Balance Sheets June 30, 2011 and December 31, 2010 (Unaudited) (Audited) June 30, 2011 December 31,2010 ASSETS Current Assets Cash in bank $ $ Other Assets Option agreement Broadcast and intellectual properties, net of accumulated amortization of$-0- Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts payable - trade $ $ Other accrued liabilities Accrued officer compensation Total Current Liabilities Commitments and Contingencies Shareholders’ Equity (Deficit) Preferred stock - $0.001 par value 50,000,000 shares authorized 5,000,000 shares designated, issued and outstanding, respectively Common stock - $0.001 par value. 100,000,000 shares authorized 6,607,802 and 5,383,402 shares issued and outstanding respecitively Common stock subscribed Stock subscriptions receivable Additional paid-in capital Deficit accumulated during the development stage ) ) Total Shareholders’ Equity (Deficit) Total Liabilities and Shareholders’ Equity $ $ The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 3 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Consolidated Statements of Operations and Comprehensive Loss Three and Six months ended June 30, 2011 and 2010 and Period from October 17, 2003 (date of inception) through June 30, 2011 (Unaudited) Period from October 17, 2003 Six months Six months Three months Three months (date of inception) ended ended ended ended through June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 June 30, 2011 Revenues $ - $ - $ - $ - $ - Expenses Organizational and formation expenses - Officer compensation Other salaries Other general and administrative expenses Total Expenses Loss from Operations ) Other Expense Interest expense ) ) ) Loss before Provision for Income Taxes ) Provision for Income Taxes - Net Loss ) Other Comprehensive Income - Comprehensive Loss $ ) $ ) $ ) $ ) $ ) Loss per weighted-average share of common stock $ ) $ ) $ ) $ ) $ ) outstanding, computed on Net Loss - basic and fully diluted Weighted-average number of shares of common stock outstanding The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 4 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Consolidated Statements of Cash Flows Six months ended June 30, 2011 and 2010 and Period from October 17, 2003 (date of inception) through June 30, 2011 (Unaudited) Period from October 17, 2003 Six months Six months (date of inception) ended ended through June 30, 2011 June 30, 2010 June 30, 2011 Cash Flows from Operating Activities Net Loss $ ) $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities Depreciation - - - Organizational expenses paid with issuance of common and preferred stock - - Expenses paid with common stock 30 Increase (Decrease) in Accounts payable - trade Accrued liabilities ) Accrued officers compensation Net cash used in operating activities ) ) ) Cash Flows from Investing Activities - - - Cash Flows from Financing Activities Cash proceeds from note payable - - Cash paid to retire note payable - - ) Cash proceeds from sale of common stock Increase in stock subscriptions recievable Purchase of treasury stock - - ) Cash paid to acquire capital - - ) Capital contributed to support operations - - Net cash provided by financing activities Increase (Decrease) in Cash and Cash Equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ Supplemental Disclosures of Interest and Income Taxes Paid Interest paid during the period $ $ - $ Income taxes paid (refunded) $ - $ - $ - Supplemental Disclosure of Non-cash Investing and Financing Activities Issuance of common stock for downpayment on Asset Purchase Agreement $ $ $ Acquisition of broadcast properties with common stock and accounts payable $ - $ - $ The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 5 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Notes to Consolidated Financial Statements June 30, 2011 and 2010 Note A - Organization and Description of Business Signet International Holdings, Inc. (Company) was incorporated on February 2, 2005 in accordance with the Laws of the State of Delaware as 51142, Inc.The Company changed its corporate name to Signet International Holdings, Inc. in conjunction with the September 8, 2005 transaction discussed below. On September 8, 2005, pursuant to a Stock Purchase Agreement and Share Exchange (Agreement) by and among Signet International Holdings, Inc. (Signet); Signet Entertainment Corporation (SIG) and the shareholders of SIG (Shareholders) (collectively SIG and the SIG shareholders shall be known as the “SIG Group”), Signet acquired 100.0% of the then issued and outstanding preferred and common stock of SIG for a total of 3,421,000 common shares and 5,000,000 preferred shares of Signet’s stock issued to the SIG Group.Pursuant to the agreement, SIG became a wholly owned subsidiary of Signet. Signet Entertainment Corporation was incorporated on October 17, 2003 in accordance with the Laws of the State of Florida.SIG was formed to establish a television network “The Gaming and Entertainment Network”.To date, this effort has been incomplete. The Company is considered in the development stage and, as such, has generated no significant operating revenues and has incurred cumulative operating losses of approximately $2,384,519. Note B - Preparation of Financial Statements The acquisition of Signet Entertainment Corporation by Signet International Holdings, Inc. effected a change in control of Signet International Holdings, Inc. and is accounted for as a “reverse acquisition” whereby Signet Entertainment Corporation is the accounting acquirer for financial statement purposes.Accordingly, for all periods subsequent to the “reverse merger” transaction, the financial statements of the Signet International Holdings, Inc. will reflect the historical financial statements of Signet Entertainment Corporation from its inception and the operations of Signet International Holdings, Inc. subsequent to the September 8, 2005 transaction date. The Company follows the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and has a year-end of December 31. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud.The Company’s system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Company for the respective periods being presented. 6 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Notes to Consolidated Financial Statements - Continued June 30, 2011 and 2010 Note B - Preparation of Financial Statements - Continued During interim periods, the Company follows the accounting policies set forth in its annual audited financial statements filed with the U. S. Securities and Exchange Commission on its Annual Report on Form 10-K for the year ended December 31, 2010.The information presented within these interim financial statements may not include all disclosures required by generally accepted accounting principles and the users of financial information provided for interim periods should refer to the annual financial information and footnotes when reviewing the interim financial results presented herein. In the opinion of management, the accompanying interim financial statements, prepared in accordance with the U. S. Securities and Exchange Commission’s instructions for Form 10-Q, are unaudited and contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations and cash flows of the Company for the respective interim periods presented.The current period results of operations are not necessarily indicative of results which ultimately will be reported for the full fiscal year ending December 31, 2011. The accompanying consolidated financial statements contain the accounts of Signet International Holdings, Inc. and its wholly-owned subsidiary, Signet Entertainment Corporation.All significant intercompany transactions have been eliminated.The consolidated entities are collectively referred to as “Company”. Note C - Going Concern Uncertainty The Company is still in the process of developing and implementing its business plan and raising additional capital.As such, the Company is considered to be a development stage company. The Company's continued existence is dependent upon its ability to generate sufficient cash flows from operations to support its daily operations as well as provide sufficient resources to retire existing liabilities and obligations on a timely basis. The Company anticipates that future sales of equity securities to fully implement its business plan or to raise working capital to support and preserve the integrity of the corporate entity may be necessary.There is no assurance that the Company will be able to obtain additional funding through the sales of additional equity securities or, that such funding, if available, will be obtained on terms favorable to or affordable by the Company. If no additional capital is received to successfully implement the Company’s business plan, the Company will be forced to rely on existing cash in the bank and upon additional funds which may or may not be loaned by management and/or significant stockholders to preserve the integrity of the corporate entity at this time.In the event, the Company is unable to acquire sufficient capital; the Company’s ongoing operations would be negatively impacted. It is the intent of management and significant stockholders to provide sufficient working capital necessary to support and preserve the integrity of the corporate entity.However, no formal commitments or arrangements to advance or loan funds to the Company or repay any such advances or loans exist.There is no legal obligation for either management or significant stockholders to provide additional future funding. While the Company is of the opinion that good faith estimates of the Company’s ability to secure additional capital in the future to reach our goals have been made, there is no guarantee that the Company will receive sufficient funding to sustain operations or implement any future business plan steps. 7 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Notes to Consolidated Financial Statements - Continued June 30, 2011 and 2010 Note D - Summary of Significant Accounting Policies 1. Cash and cash equivalents For Statement of Cash Flows purposes, the Company considers all cash on hand and in banks, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. 2. Organization costs The Company has adopted the provisions of provisions required by the Start-Up Activities topic of the FASB Accounting Standards Codification whereby all organizational and initial costs incurred with the incorporation and initial capitalization of the Company were charged to operations as incurred. 3. Research and development expenses Research and development expenses are charged to operations as incurred. 4. Advertising expenses The Company does not utilize direct solicitation advertising.All other advertising and marketing expenses are charged to operations as incurred. 5. Income Taxes The Company files income tax returns in the United States of America and may file, as applicable and appropriate, various state(s).With few exceptions, the Company is no longer subject to U.S. federal, state and local, as applicable, income tax examinations by regulatory taxing authorities for years before 2006.The Company does not anticipate any examinations of returns filed since 2006. The Company uses the asset and liability method of accounting for income taxes.At June 30, 2011 and December 31, 2010, respectively, the deferred tax asset and deferred tax liability accounts, as recorded when material to the financial statements, are entirely the result of temporary differences.Temporary differences generally represent differences in the recognition of assets and liabilities for tax and financial reporting purposes, primarily accumulated depreciation and amortization, allowance for doubtful accounts and vacation accruals. The Company has adopted the provisions required by the Income Taxes topic of the FASB Accounting Standards Codification.The Codification Topic requires the recognition of potential liabilities as a result of management’s acceptance of potentially uncertain positions for income tax treatment on a “more-likely-than-not” probability of an assessment upon examination by a respective taxing authority.As a result of the implementation of the Codification’s Income Tax Topic, the Company did not incur any liability for unrecognized tax benefits. 8 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Notes to Consolidated Financial Statements - Continued June 30, 2011 and 2010 Note D - Summary of Significant Accounting Policies - Continued 6. Earnings (loss) per share Basic earnings (loss) per share is computed by dividing the net income (loss) available to common shareholders by the weighted-average number of common shares outstanding during the respective period presented in our accompanying financial statements. Fully diluted earnings (loss) per share is computed similar to basic income (loss) per share except that the denominator is increased to include the number of common stock equivalents (primarily outstanding options and warrants). Common stock equivalents represent the dilutive effect of the assumed exercise of the outstanding stock options and warrants, using the treasury stock method, at either the beginning of the respective period presented or the date of issuance, whichever is later, and only if the common stock equivalents are considered dilutive based upon the Company’s net income (loss) position at the calculation date. At June 30, 2011 and 2010, and subsequent thereto, the Company’s issued and outstanding preferred stock is considered anti-dilutive due to the Company’s net operating loss position. 7. Pending and/or New Accounting Pronouncements The Company is of the opinion that any pending accounting pronouncements, either in the adoption phase or not yet required to be adopted, will not have a significant impact on the Company's financial position or results of operations. Note E - Fair Value of Financial Instruments The carrying amount of cash, accounts receivable, accounts payable and notes payable, as applicable, approximates fair value due to the short term nature of these items and/or the current interest rates payable in relation to current market conditions. Interest rate risk is the risk that the Company’s earnings are subject to fluctuations in interest rates on either investments or on debt and is fully dependent upon the volatility of these rates.The Company does not use derivative instruments to moderate its exposure to interest rate risk, if any. Financial risk is the risk that the Company’s earnings are subject to fluctuations in interest rates or foreign exchange rates and are fully dependent upon the volatility of these rates.The company does not use derivative instruments to moderate its exposure to financial risk, if any. Note F - Option Agreement On July 23, 2008, we executed an Option to Purchase Asset Agreement (Agreement) with Access Media Group, Inc. (a Florida Corporation) dba AMG TV, headquartered in Jensen Beach, FL, to acquire 100% of the assets, satellite delivery service contracts, customer service agreements in the USA and the Caribbean, including the business operations located in Pittsburgh and North New Jersey for an agreed purchase price is $3 million, payable as set forth in the Agreement, and the issuance of 100,000 shares of our restricted, unregistered common stock.The term of our option is one (1) year and expires on July 22, 2009.As consideration for the Agreement, the Company issued 20,000 shares of restricted, unregistered common stock to Access Media Group, Inc. with a mutually agreed-upon value of $100,000. The Company has 180 days to complete the acquisition after serving notice to AMG TV that the Company intends to exercise the option and is actively pursuing capital resources in order to exercise the option and integrate these operations according to the Company’s Business Plan. On September 18, 2009, the Company and the owners of Access Media Group, Inc. executed an Asset Purchase Agreement whereby the Company will acquire “ one hundred percent (100%) of the Pittsburgh, PA leased facility (and/or any other leased facility owned or leased by Seller), licenses, equipment and ancillaries of the assets listed and identified on Exhibit A which includes a list of Affiliates and Clearances and all other assets including but not limited to intellectual properties, leases, licenses, permits, clients lists, contracts, applications pending or otherwise owned by AMG-TV without lien or security interest.The purchase price is approximately $3,000,000 composed of 100,000 shares of common stock valued at $5.00 per share and a note payable of $2,500,000.The $2,500,000 note payable bears interest at prime plus 2%, [accruing from September 18, 2009] and is payable in increments of $100,000 starting on the 180th day after September 18, 2009 and $100,000 every 90 days thereafter.In the event that the Company is successful in selling any part of a future stock offering, 33.3% of the net proceeds of said offering will be applied to reduction of this note payable up to $1,500,000 or a maximum of the total balance due at that time. This Purchase Agreement was originally scheduled to close and become effective as of January 1, 2010; however, in March 2010, the Company and Access Media Group, Inc mutually agreed to defer the closing on this Purchase Agreement with no other changes to the terms and conditions until funding sources can be arranged. 9 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Notes to Consolidated Financial Statements - Continued June 30, 2011 and 2010 Note G - Broadcast and Intellectual Properties On April 20, 2007, the Company entered into a new purchase agreement with Freehawk for 100% of the rights to 21 television series to be produced by Freehawk exclusively for Signet.The total consideration paid by the Company for these rights was 270,000 shares of restricted, unregistered common stock and a $50,000 open account payable.Based on an independent third-party appraisal, the Company valued this transaction at approximately $2,870,625.The common stock was issued pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933, as amended, and no underwriter was used in this transaction. On May 22, 2007, the Company acquired the exclusive television rights to “Tales From The moe.Republic”, by John E. Derhak.This full-length novel is in the process of being published and is currently being sold in an abridged, autographed limited edition through the website www.moerepublic.org.Total consideration paid by the Company for these rights was 113,662 shares of restricted, unregistered common stock and a $25,000 promissory note.Based on an independent third-party appraisal, the Company valued this transaction at approximately $1,136,600.The common stock was issued pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933, as amended, and no underwriter was used in this transaction. Note H - Income Taxes The components of income tax (benefit) expense each of the six and three month periods ended June 30, 2011 and 2010 and for the period from October 17, 2003 (date of inception) through June 30, 2011, are as follows: Six months Six months Three months Three months Period from ended ended ended ended October 17, 2003 June 30, June 30, June 30, June 30, (date of inception) through June 30, Federal: Current $
